 

 

ean

Dorea Silverman

Attorney at Law
80 Broad Street, Suite 1900
New York, NY 10004

November 27, 2019

Sawkincenp adyeveriel From Bee:

By ECF >. ut 2020 af
The Honorable Nelson S. Roman et 209 ak Fe b- Covet
United States District Judge BO am- of Le ©
Southern District of New York i sched to 4e 4tecm neke He wes
300 Quarropas Street al). Daied* Dec..2; 27
White Plains, NY 10601 so 0 ORDERED: eo

  

Re: United States v. Christian Blades, 17 Cr. 506 aN iSR).”
Consent letter motion to adjourn sentencing

 

HON. NELSON Ss. ROMAN ia

UNITED STATES DISTRICT: JUDGE
Dear Judge Roman:

Winston Lee and I represent Christian Blades in the above-referenced matter. We write
to respectfully request an adjournment of sentencing currently scheduled for December 6, 2019
to February 14, 2020, a date I understand to be convenient for the Court and the government. The
basis of the requested adjournment is to allow the defense to obtain records and other materials

in preparation for sentencing. Counsel also requests this February date due to a prior trial
commitment in January 2020.

 

This is Mr. Blades’ first request for an adjournment. The government consents to this
request.

Respectfully submitted,

/s/ Dorea Silverman

 

Dorea Silverman
Winston Lee
Attorneys for Christian Blades

cc: Maurene Comey, Christopher Clore, Emily Detninger (by ECF)
Assistant United States Attorneys

Christian Blades (by U.S. Mail)

  

. yale | Zot, 917.863.9905 | dorea@doreasilvermanlaw.com

 
